PER CURIAM:
*326Following a jury trial, Natalie A. Perry was convicted in the Circuit Court of Jackson County of one count of forgery in violation of § 570.090, RSMo., for using a forged check at a grocery store in Raytown. Perry was sentenced to six months in the county jail, and a fine of $25. She appeals, arguing that the evidence was insufficient to support her conviction. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).